Citation Nr: 0615627	
Decision Date: 05/30/06    Archive Date: 06/06/06

DOCKET NO.  04-24 674	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated at 70 percent disabling.



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1969 to July 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 decision by the RO which 
denied an evaluation greater than 70 percent for the 
veteran's service-connected PTSD.  

The Board notes that, in his August 2002 claim for an 
increased rating, the veteran specified that he was seeking a 
permanent and total disability rating.  (The veteran had 
previously been awarded a total disability rating based on 
individual unemployability.)  At an October 2002 VA 
psychiatric examination, afforded in connection with this 
claim for increased rating, the veteran stated that he was 
"trying to get permanent status."  In his March 2005 
statement in support of his claim, the veteran again 
indicated that he was seeking "total and permanent" status.  
However, the RO has not yet addressed this question of 
permanence.  Accordingly, the Board refers this issue to the 
RO for appropriate action.  


FINDING OF FACT

The veteran's PTSD is manifested by total occupational and 
social impairment. 


CONCLUSION OF LAW

The criteria for the assignment of a 100 percent evaluation 
for PTSD are met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.130, 
Diagnostic Code 9411 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks a rating greater than 70 percent for 
service-connected PTSD.  He contends that the PTSD symptoms 
he experiences warrant a higher rating because he feels his 
symptoms have worsened since he was granted service 
connection.

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

PTSD is evaluated in accordance with the criteria set forth 
in 38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).  A 70 
percent rating is warranted if the disorder is manifested by 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech that is intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.

The highest available rating, 100 percent, is warranted if 
the disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, one's own occupation, or one's own name. Id; 
see Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (the 
use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each veteran 
and disorder, and the effect of those symptoms on the 
claimant's social and work situation).

Following a review of the relevant evidence in this case, and 
the applicable laws and regulations, it is the Board's 
conclusion that the preponderance of the evidence, and 
allowing the benefit of the doubt, supports the assignment of 
a 100 percent rating for the veteran's PTSD.

After referral by a local Vet Center, the veteran was 
initially evaluated for PTSD by a VA psychologist at the 
Philadelphia, Pennsylvania, VA Medical Center (VAMC) during 
December 1999.  He reported that he had served in combat in 
Vietnam, that he had been a machine gunner for 13 months, 
that he was routinely involved in firefights, hand-to-hand 
combat, rat patrols where his job was to draw enemy fire, and 
the routine handling of wounded or dead personnel.  Since he 
left Vietnam in 1970, he reported that he had a history of 
depression, insomnia, drug and alcohol abuse, inability to 
hold a job, and feelings of guilt for surviving.  He was 
separated from his wife, and had been living with his mother 
for the previous 7 years, who had recently become 
hospitalized.  He had been arrested about six years ago for 
beating his ten-year old daughter, which had resulted in her 
removal from his home.  He had started his drug and alcohol 
abuse when he was in Vietnam, using "anything to get high," 
but said that he had been clean for the last two months.  He 
had previously been employed for 16 years, as a United States 
Postal Service worker, and as a fireman, but was fired for 
chronic tardiness, which he blamed on his insomnia.  He had 
been unemployed for several years. He had been in treatment 
for his drug and alcohol abuse, but had never sought 
psychiatric treatment.  He was seeking psychiatric treatment 
as he felt his problems had worsened because he recently 
awoke during the night very disoriented, because of his 
insomnia, because of his unemployment and lack of money, and 
because of the stress over his mother's illness.  

The VA psychologist observed that the veteran's speech was 
coherent and logical, his affect ranged from indignation when 
talking about his daughter, to hopelessness when discussing 
why so many others had died, when he had not.  He related 
multiple incidents of traumatic events he stated he had 
encountered in Vietnam without emotion or hesitation.  The 
examiner diagnosed the veteran as suffering from PTSD, and 
noted the veteran would like to pursue medical evaluation for 
his insomnia, and try group treatment related to his war 
experiences.  

During the July 2001 VA psychiatric examination for PTSD, 
provided in connection with the veteran's claim for service 
connection, the examiner noted that the veteran reported 
multiple symptoms of PTSD including chronic insomnia, 
hypervigilance, and nightmares about the multiple traumatic 
events he experienced in Vietnam.  Based on the veteran's 
reporting, the examiner noted that he had daily intrusive 
memories about Vietnam; experienced difficulty with irritable 
outbursts of anger; was hypervigilant with an exaggerated 
startle response, with extreme difficulty concentrating; had 
a severe sense of foreshortened future; had an extremely 
restricted range of affect; did not feel that he was able to 
have loving feelings; was estranged from his family; had 
markedly diminished interest and participation in significant 
activities; felt detached and estranged from others; had no 
friends; and had extreme feelings of guilt.

The VA psychiatrist observed that the veteran was neatly 
dressed with tenuous eye contact.  His behavior was extremely 
polite, pleasant, and cooperative.  His mood was depressed.  
His affect was restricted.  His thought processes were goal 
directed.  He denied suicidal ideation (while stating that he 
did not care if he lived or died), and he denied any 
homicidal ideation.  There was no evidence of psychosis.  He 
was oriented and alert.  His insight and judgment were fair.  
The examiner noted that the veteran had been receiving group 
therapy at the Philadelphia Vet Center, as well as individual 
PTSD counseling at the Philadelphia VAMC, and that he was 
gradually gaining more insight into his PTSD

The psychiatrist diagnosed the veteran with severe PTSD, and 
substance abuse in remission.  He noted that the veteran 
suffered from severe psychosocial stressors due to his 
inability to hold a job due entirely to his PTSD symptoms, 
not getting along with people, difficulties with his temper, 
difficulty concentrating, and tardiness related to his 
chronic insomnia.  A global assessment of functioning (GAF) 
score of 41 was assigned.

The veteran was also afforded a VA psychiatric examination in 
October 2002 in connection with his current claim for 
increased rating.  The veteran reported many details about 
the traumatic events he experienced during combat in Vietnam.  
He said that he felt he did not fit into society since 
returning from Vietnam; that his friends told him he had 
changed; that he experienced sleep problems and trouble with 
anger; that he had lost several jobs as a result of getting 
into arguments with his supervisors; that he had a history of 
getting into fights, but had not done so recently; and that 
in one of those fights he had injured his daughter.

The veteran reported more details of his employment 
experiences after service.  He had only worked for the United 
States Postal Service for about six months when he was fired 
for arguing with his supervisor.  He worked as a dispatcher 
for the police department, but was fired for not getting to 
work on time.  He related his tardiness problem to being 
unable to sleep at night.  He worked for a fire department 
for fourteen years, but was fired in 1988, after he developed 
severe PTSD symptoms as a result of being at the scene of a 
fire which brought back memories of Vietnam.  Then he said he 
"took a vacation from life," and developed a problem with 
cocaine and alcohol which lasted for about two years.  He 
stopped his substance abuse because he recognized it was a 
very harmful pattern.  He then went to computer school, and 
had a series of jobs in the computer area, which he lost due 
to difficulties with interpersonal relationships and 
punctuality.

The veteran further reported that he was married in 1986, and 
separated in 1988; he had three children, two girls and one 
boy; and he sees his son, but not his daughters.  He 
currently lives alone, and spends his time riding his 
bicycle, and surfing the internet.  He said he would like to 
do volunteer work if his PTSD symptoms come under better 
control.  The examiner noted that the veteran's chief 
complaint was that he had been dealing with his PTSD for more 
than thirty years, that he was trying to get permanent 
status, that he was getting older, and he wanted to resume a 
normal lifestyle.  

The VA psychiatric examiner observed that the veteran was a 
quiet, sad, and tense man who looked his stated age.  He was 
friendly, cooperative, and appeared to be giving an honest 
description of his experiences in Vietnam, and the 
difficulties he had had since that time.  His associations 
were logical and goal directed.  There was no evidence of 
hallucinations, delusions, or homicidal or suicidal ideation.  
His memory for recent and remote events appeared intact, and 
he showed no signs of cognitive impairment.

The examiner's diagnostic impression was that the veteran had 
PTSD as manifested by his repeated exposure to combat, with 
symptoms including his feeling that he did not fit into 
society, recurrent flashbacks of Vietnam, difficulty 
sleeping, substantial difficulties in interpersonal 
relationships, as reflected by numerous arguments with 
supervisors, and problems with anger management resulting in 
fights.  The examiner assigned a GAF score of 45, noting it 
was based on the fact that the veteran was able to take care 
of himself, but was having significant symptoms of PTSD.  

In a March 2005 statement in support of his claim, the 
veteran said he was seeking a total and permanent 100 percent 
rating for his PTSD because, although his understanding of 
his PTSD had increased since 2001, that understanding had 
made it worse.  He said that his nightmares were more 
frequent; that he related upsetting experiences back to his 
experiences in Vietnam; that he continued to be unable to 
work, that he continued to participate in treatment programs 
for his PTSD; that he suffered from headaches and depression, 
and was socially withdrawn; that he continued to suffer anger 
problems often; and that the 9/11 attack, and the war in Iraq 
had made his symptoms worse.  

It is the Board's determination that review of the record 
supports the veteran's contentions.  The Board acknowledges 
that the veteran is not psychotic, and does not exhibit the 
symptoms that are described in Diagnostic Code 9411 for a 
100 percent evaluation based on psychotic manifestations, 
i.e., gross impairment in thought processes or communication; 
persistent delusions or hallucinations; or disorientation, 
etc.  Nevertheless, the Board finds that the veteran does 
suffer from other severe PTSD symptoms that cause the veteran 
to suffer total occupational and social impairment, i.e., 
near continuous symptoms that affect his dealings with 
others, inappropriate behavior that would not be acceptable 
in the work place, etc.

The Board notes that it appears to be the areas of impaired 
impulse control, such as unprovoked irritability with periods 
of violence, and difficulty in adapting to stressful 
circumstances in work or a work-like setting, that most 
negatively affect the veteran's occupational and social 
relationships.  He had been unemployed for several years 
before he first sought treatment for his PTSD in December 
1999.  In diagnosing the veteran with severe PTSD symptoms, 
the VA psychiatrist in July 2001 noted that the veteran 
suffered from severe psychosocial stressors due to his 
inability to hold a job due entirely to his PTSD symptoms, 
not getting along with people, difficulties with his temper, 
difficulty concentrating, and tardiness related to his 
chronic insomnia.  A global assessment of functioning (GAF) 
score of 41 was assigned.  During the October 2002 VA 
psychiatric examination, the veteran provided a more detailed 
account of his employment history (see discussion above).  
The psychiatrist's diagnostic impression was that the veteran 
had PTSD as manifested by his repeated exposure to combat, 
with symptoms including his feeling that he did not fit into 
society, recurrent flashbacks of Vietnam, difficulty 
sleeping, substantial difficulties in interpersonal 
relationships, as reflected by numerous arguments with 
supervisors, and problems with anger management resulting in 
fights.  The examiner assigned a GAF score of 45, noting it 
was based on the fact that the veteran was able to take care 
of himself, but was having significant symptoms of PTSD.

Review of progress notes by the veteran's regular VA 
treatment psychiatrist reveals that the veteran still suffers 
from severe problems of aggression and anger management.  An 
October 2002 entry noted that medications are helping the 
veteran sleep better and control his aggression, that he has 
discomfort in public due to his fantasy perception that other 
people look at him and think he is going to hurt them, and 
that he is able to acknowledge his own aggressive impulses 
and actions in the past.  After a hiatus for one year, the 
veteran returned to the VA psychiatrist in October 2003.  The 
psychiatrist noted in November 2003 that the veteran reported 
he had been in a fight with a vendor, and felt he had been 
provoked.  Problems controlling aggression were noted.  In a 
December 2003 progress note, his VA psychiatrist disagreed 
with the veteran's statement that he did not think he could 
function well enough to work.  The VA psychiatrist noted that 
the veteran was pretty talkative, could give his history 
about Vietnam, and other areas, with no difficulty, and there 
was no evidence of psychotic process.  However, problems 
controlling aggression were again noted.  In May 2004 the 
veteran's VA psychiatrist diagnosed him with personality 
disorder with paranoid traits.  The veteran reported wide-
spread feelings of mistreatment and abuse at a number of past 
jobs, as well as a conspiracy to kill him in Vietnam.  The 
psychiatrist noted that the veteran had similar paranoid 
feelings about everyone, including his family.  For example, 
the veteran reported that he was fired from a drug company 
saying they were "padding his records."  He threatened to 
come back with a gun and kill people there.  It was noted 
that he had three or four arrests for assaults (apparently 
referring to the past).  

The Board also notes that the GAF scores assigned to the 
veteran are consistent with the assignment of a 100 percent 
evaluation for his service-connected PTSD.  According to the 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), a GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  According to the DSM-IV, a GAF score 
of 41 to 50 is indicative of "serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  The veteran's GAF scores of 41 and 45 
clearly indicate symptomatology related to serious impairment 
in social and occupational functioning associated with the 
veteran's PTSD.  The veteran is unable to keep a job.  

The Board notes that, based on the initial July 2001 VA 
psychiatric examination, in its August 2001 decision the RO 
not only granted service connection for the veteran's PTSD, 
but it also granted him the individual unemployability 
benefit on its own initiative.  As discussed above, the 
record since that time not only reinforces the RO's finding 
of unemployability, but also supports the Board's conclusion 
that the veteran suffers total occupational and social 
impairment due to severe PTSD symptoms that are particular to 
this veteran and his unique circumstances.

For all the foregoing reasons, the Board finds that the 
veteran's PTSD has met the criteria for the higher (100 
percent) rating.


ORDER

A 100 percent rating for PTSD is granted, subject to the laws 
and regulations governing the award of benefits.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


